Citation Nr: 1523406	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left wrist cyst.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015, and a copy of the hearing transcript is of record.

In March 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9(d)(3), 20.1304(c) (2014).


FINDINGS OF FACT

1.  At the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning his claim for service connection for left wrist cyst.

2.  At the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning his claim for an initial compensable rating for left ear hearing loss.

3.  Throughout the appeal, the evidence indicates that the Veteran has had severe headaches manifested by characteristically prostrating attacks at least once a month since discharge from service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for left wrist cyst are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a compensable rating for left ear hearing loss are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for a 30 percent rating for migraine headaches are met from May 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included a claim of entitlement to compensable rating for left ear hearing loss, as well as a claim for service connection for left wrist cyst, but the Veteran and his representative expressly withdrew these issues from appellate consideration on the record at the beginning of the February 2015 Board hearing.  See Board Hearing Transcript at 2.

As there is no allegation of error of fact or law for Board consideration on these issues, the Board does not have jurisdiction to consider an appeal in these matters, and they must be dismissed.

II.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

This appeal arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's headache disability was medically evaluated by VA in February 2008.  The examination report has been reviewed and found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in February 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Neither the Veteran or his representative alleges otherwise.  Therefore, the duty to assist is also met.


III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a compensable rating for his service-connected migraine headaches, which have been rated under 38 C.F.R. § 4.125a, Diagnostic Code 8199-8100.  Although a hyphenated diagnostic code was employed, the Board is unsure why, as Diagnostic Code 8100 concerns the specific disability in question, migraine headaches.  38 C.F.R. § 4.27.  

Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.

On January 2008 VA examination, while still in service, the Veteran reported that he began to have increasing problems with headaches in 2003.  At one time he indicated he was having headaches every other day, and a CT/MRI of the head was negative.  He was placed on Maxalt with a decrease in his symptoms.  He reported headaches at least 3 to 4 times per month that last for 30 minutes.  During a headache he noted his pain level increased to a 4, but was relieved by Maxalt.  The Veteran denied any blurred vision, nausea, vomiting or photophobia.  Functionally, he reported a slight decrease in concentration.  There was no frontal or maxillary tenderness on examination.  Assessment was migraine headaches without aura.

In May 2009, the Veteran reported migraine headaches and taking 4 to 10 Maxalt per month, with good relief.  

In December 2009, the Veteran reported an increase in migraines since stopping Feldene.

During a May 2010 private neurology consultation, the Veteran reported that he has had an average of about one headache per week since 2003 that he did not consider severe.  He reported that he has rarely had a "disabling" headache, but that he did have one in 2005.  He described his pain as almost always in the left frontal, radiating up the vertex, and may go over to the right.  He denied any aura, and noted he rarely experienced nausea, vomiting, or photophobia.  He indicated he had been taking Maxalt for many years, usually no more than 5 days per month, but he often took 2 or 3 at once.  The results of a complete comprehensive neurological examination were normal.  The physician diagnosed common migraine headaches without aura.

During the February 2015 Board hearing, the Veteran asserted that he has had prostrating attacks during and since service.  He reported that his headaches build up to the point where he cannot concentrate nor have a conversation.  His headaches make him feel imbalanced.  At times he will need to turn off the light and put his head on the desk.  The Veteran also testified that his migraines interfere with his productivity at work.  He stated that he focuses on the headache pain so much that he forgets what he has done or what conversations he has had.  He has had to leave work early or stop working in the middle of the day until the migraine subsides.  A week prior to the hearing, the Veteran experienced a headache so severe that he turned the lights off in his office and laid on the floor for 10 to 15 minutes.  He stated that his prescription medication, Maxalt, relieves the symptoms, but causes "overwhelming sleepiness."  He further stated that he experienced that type of episode "maybe once a month."  He also testified that he did not understand what a prostrating attack was prior to the date of his hearing, and considering the definition cited to him by his representative from available medical dictionaries, he felt that he has had prostrating attacks consistently since separation from service, around 4 to 6 times per month.  

In March 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician, which noted that the Veteran's migraine headaches were located in the right frontal, characterized by prostrating or throbbing head pain.  He reported that these headaches occurred 1 to 2 times per week since 2003.  However, prostrating attacks of migraine headache pain were noted as occurring about once per month.  Duration of typical head pain was noted to be 1 to 2 days.  Medication included Depakote ER 250 and Maxalt MLT 10.  Symptoms associated with headaches included sensitivity to light and sound, as well as loss of balance.  The Veteran reported that he may have 3 to 7 days per month of incapacitation for work due to his headaches.

VA regulations do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Board finds that the Veteran has been on continuous medication for prostrating headaches since discharge from service on an average of 1 to 2 times per week.  As noted above, the determination as to what is "prostrating" is not clearly defined.  However, the Veteran has credibly testified that these headaches were prostrating in nature, upon being informed of the above-cited definitions of the term, and he has consistently reported that the headaches have occurred 1 to 2 times per week since the beginning of his claim.  Holding all doubt in favor of the Veteran, the Board finds that the Veteran had prostrating headaches ever since discharge from service meeting the criteria of a 30 percent rating. 

Although the Veteran reported in March 2015 that he has severe migraines causing him to have 3 to 7 days per month of incapacitation from work, the record does not indicate that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board recognizes that 3 to 7 days is a substantial amount of time to miss from work; however, the Veteran is currently employed and the record does not indicate that the migraine headaches severely impair his ability to work.  Indeed, the Veteran has specifically testified that while he's left work early due to headaches a handful of times, he generally refrains from leaving work because he can't drive when he takes his headache medication, and he is able to continue to work at his own pace.  He noted that off and on he's able to close his office door, turn off the lights and rest for 10 or 15 minutes until he's feeling better.  This description does not indicate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, the Board finds that the Veteran's headache disability has not met the criteria for a 50 percent rating at any time since discharge from service.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as the headaches manifest primarily with symptoms of pain, sensitivity to light and sound, and a loss of balance.  The assigned 30 percent rating contemplates these and other potentially associated symptoms.  Thus, the schedular rating under Diagnostic Code 8100 is adequate to fully compensate the Veteran for the disability on appeal. 

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor his representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his migraine headaches.  Indeed, the Veteran has been employed throughout the appellate time period.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The claim for entitlement to service connection for left wrist cyst is dismissed.

The claim for entitlement to an increased rating for left ear hearing loss is dismissed.

Entitlement to an initial 30 percent rating for migraine headaches is granted from May 1, 2008.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


